                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

WILLIAM MIGHT,                            )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             CIV-18-716-R
                                          )
CAPITAL ONE BANK (USA),                   )
N.A.,                                     )
                                          )
                     Defendant.           )

                                         ORDER

       Before the Court is the Motion to Dismiss filed by Defendant Capital One Bank

(USA), N.A. (“Capital One”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. (Doc. No. 18). Plaintiff responded in opposition to the motion. Having

considered the parties’ submissions, the Court finds as follows.

       Under Rule 12(b)(6), the Court must “assess whether the plaintiff’s complaint alone

is sufficient to state a claim for which relief may be granted.” Dubbs v. Head Start, Inc.,

336 F.3d 1194, 1201 (10th Cir. 2003)(quoting Miller v. Glanz, 948 F.2d 1562, 1565 (10th

Cir. 1991)). The Court must presume Plaintiff’s factual allegations are true but need not

accept conclusory allegations.

       In his First Amended Complaint Plaintiff Might alleges:

       10. Defendant placed collection calls to Plaintiff from phone numbers
       including, but not limited to (800) 955-6600.
       11. Per its prior business practices, Defendant’s calls were placed with an
       automated telephone dialing system (“auto-dialer”).
       12. Defendant placed collection calls to Plaintiff’s cellular telephone with
       equipment that has the capacity to store or produce phone numbers using a
          random or sequential number generator and has the ability to call those
          numbers.
          13. Sophisticated debt collectors, such as Defendant, require sophisticated
          phone systems that are capable of storing large amounts of phone numbers
          and data regarding each phone number, assuring that their employee debt
          collection agents are being fully utilized, managing the large numbers of debt
          collection calls made during each day, and keeping track of each call as well
          as the performance and outcome of each call for future collection purposes.

Doc. No. 16, ¶ 10-13. Plaintiff further alleges that on January 5, 2018, he spoke with a

woman at 800-955-6600 and asked Defendant to cease contacting his cellular telephone.1

Doc. No. 16, ¶ 17. Despite Plaintiff’s request that no additional calls be placed to his cell

phone, Plaintiff asserts that in total he received 213 calls, which were placed as many as

four times per day, seven days a week. No voicemail messages were left for Plaintiff from

the numbers he believes were associated with Capital One.

          Defendant seeks dismissal of Plaintiff’s Amended Complaint arguing that he fails

to allege a cognizable claim under the Telephone Consumer Protection Act (“TCPA”), 47

U.S.C. § 227 et seq., which prohibits use of an automatic telephone dialing system

(“ATDS”) or a prerecorded voice to place calls to a cellular telephone without the called

party’s prior express consent. 47 U.S.C. § 227(b)(1)(A)(iii). Stating a claim under the

TCPA requires that Plaintiff allege (1) that defendant called the plaintiff’s cellular

telephone; (2) using an automatic telephone dialing system or an artificial or prerecorded

voice; (3) without plaintiff’s prior express consent. See Asher v. Quicken Loans, No. 2:17-

cv-1203, 2019 WL 131854, *1 (D. Utah Jan. 8, 2019). Plaintiff does not allege that

Defendant placed calls using an artificial or prerecorded voice, relying on Defendant’s


1
    It is unclear whether Plaintiff dialed the number or answered an incoming call.

                                                           2
alleged use of an automatic telephone dialing system (“ATDS”). Defendant Capital One

argues that Plaintiff fails to allege sufficient facts in support of his contention that

Defendant used an ATDS, arguing in part that because the calls were collection telephone

calls, they could not have been placed using at ATDS and that recent changes in the law

impact Plaintiff’s ability to proceed with this action. In essence, “[t]he parties’ dispute can

be reduced to the question whether a predictive dialing device that calls telephone numbers

from a stored list of numbers−rather than having generated those numbers either randomly

or sequentially−satisfies that statutory definition of ATDS.” Pinkus v. Sirius XM Radio,

Inc., 319 F.Supp.3d 927, 937 (N.D. Ill. 2018). Defendant contends it does not, Plaintiff

argues to the contrary.

       The TCPA defines at ATDS as “equipment which has the capacity−(A) to store or

produce telephone numbers to be called, using a random or sequential number generator;

and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1). The Act gives the Federal

Communications Commission (“FCC”) the authority to promulgate implementing

regulations. Id. § 227(b)(2). As is relevant here, in 2003, the FCC promulgated regulations

to define an ATDS to include “predictive dialers,” that is “equipment that dials numbers

and, when certain computer software is attached, also assists telemarketers in predicting

when a sales agent will be available to take calls.” In re Rules & Regulations Implementing

the Tel. Consumer Prot. Act of 1991 (2003) Order”), 68 Fed. Reg. 44144, 44161 (July 25,

2003)(footnote omitted). The Order indicated that the term “ATDS” included numbers

randomly generated and calls based on a given set of numbers. Id. at 44161. (“[T]o exclude

from these restrictions equipment that use predictive dialing software from the definition

                                              3
of ‘automated telephone dialing equipment’ simply because it relies on a given set of

numbers would lead to an unintended result.”). Id.

       In 2008, the FCC affirmed the 2003 Order via Declaratory Ruling. See In re Rules

& Regulations Implementing Telephone Consumer Prot. Act of 1991, 73 Fed. Reg. 6041

Feb. 1, 2008). (“In this document the Commission addresses a Petition for Expediated

Clarification and Declaratory Ruling filed by ACA International (ACA).”) Therein the

Commission reiterated “that the plain language of § 227(b)(1)(A)(iii) of the

Communications Act prohibits the use of autodialers to make any call to a wireless number

in the absence of an emergency or the prior express consent of the party called.” Id. at

6042. The Commission noted its prior determination that a predictive dialer, used to call

specific numbers from established customers, meets the definition of autodialer. Id.

       In 2015, the Commission issued another Declaratory Ruling, affirming its prior

statement that “dialing equipment generally has the capacity to store or produce, and dial,

random or sequential numbers (and thus meets the TCPA’s definition of ‘autodialer’) even

if it is not presently used for that purpose, including when the caller is calling a set list of

consumers.” FCC 15-72 at 11-12. The Commission reiterated that predictive dialers are

also autodialers. Id. The Commission’s interpretation was challenged in ACA International

v. FCC, 885 F.3d 687 (D.C. Cir. 2018), the results of which impact this Court’s decision

on the instant motion, although the exact impact is subject to much debate, which need not

be decided at this stage of the litigation.

       In ACA, the court invalidated the Declaratory Ruling’s interpretation of the term

ATDS, explaining that the FCC’s 2015 description of an autodialer contradicted its prior

                                               4
rulings. The court explained either interpretation of the statute may be correct, but not both

at the same time:

       So which is it: does a device qualify as an ATDS only if it can generate
       random or sequential numbers to be dialed, or can it so qualify even if it lacks
       that capacity? The 2015 ruling, while speaking to the question in several
       ways, gives no clear answer (and in fact seems to give both answers). It might
       be permissible for the Commission to adopt either interpretation. But the
       Commission cannot, consistent with reasoned decisionmaking, espouse both
       competing interpretations in the same order.

Id. at 702–03. Defendant contends that, because the 2015 ruling reiterated the

Commission’s prior rulings including the 2008 and 2003 pronouncements, each of those

interpretations was similarly invalidated by the court’s decision in ACA. The ACA court’s

ruling was twofold. First, that the Commission’s interpretation of “capacity” was overly

broad, because it relied not on present capabilities, but on features that could be added

through software changes and updates. Thompson-Harbach v. USAA Federal Savings

Bank, No. 15-cv-2098-CJW-KEM, 2019 WL 148711, *8 (N.D. Iowa Jan. 9, 2019).

       The D.C. Circuit rejected the FCC’s interpretation of the functions that
       equipment must have to qualify as an ATDS. Specifically, ACA International
       overturned the FCC’s 2015 Declaratory Ruling “reaffirming . . . the notion
       that a device can be considered an autodialer even if it has no capacity itself
       to generate random or sequential numbers (and instead can only dial from an
       externally supplied set of numbers.” Id. at 702; see Declaratory Ruling, 30
       FCC Rcd. At 7971-72. . . . The court overruled the FCC’s 2015 Declaratory
       Ruling because of what the court viewed to be fatal inconsistencies in the
       FCC’s reasoning.

Id. at * 9. Defendant’s argument in support of dismissal is premised on the 2018 ACA

decision, it argues that because the court overruled the 2015 Declaratory Ruling, a device

cannot be an autodialer where, as is apparent here, the numbers were provided to the

system, not generated randomly or sequentially.

                                              5
         The Court finds, at this juncture, and as a matter of law, that it cannot say that

Plaintiff’s claims are not plausible with regard to the capacity for any dialing system

utilized by Defendant to contact Plaintiff. In addressing the federal circuit’s ACA decision

the Second Circuit held:

         We view the D.C. Circuit’s discussion as correctly drawing a distinction
         between a device that currently has features that enable it to perform the
         functions of an autodialer—whether or not those features are actually in use
         during the offending call—and a device that can perform those functions only
         if additional features are added. We find that distinction persuasive;
         accordingly, we would conclude that the former category of devices falls
         within the definition of an ATDS, and the latter does not.

King v. Time Warner Cable Inc., 894 F.3d 473, 479 (2d Cir. 2018)(footnote and citations

omitted). Accordingly, the issue is whether the calls about which Plaintiff complains were

the product of a machine that was capable at that time of generating random and sequential

numbers, not whether the call to him was the result of such. Furthermore, the Court finds

that Plaintiff’s allegations, although not detailed, are sufficient to avoid dismissal, given

that the relevant information to support his contention lies exclusively in the hands of the

Defendant.

         Cases addressing motions to dismiss TCPA claims in the short time since ACA was

decided have varied in their outcomes.2 The undersigned concurs with those courts that

have found sufficient factual allegations where a Plaintiff pleads a large number of calls or

some other indicia of an ATDS and that the defendant used an ATDS without more.



2
  Many of the cases upon which Defendant relies were motions for summary judgment. Although such cases may be
instructive regarding the elements of a TCPA claim or the interpretation of the statute, they are of relatively little
assistance in assessing whether Plaintiff has met the burden of pleading his case under the Federal Rules of Civil
Procedure and relevant Supreme Court precedent.

                                                          6
      Plaintiff alleges that Ocwen called her using an autodialer, and that Plaintiff
      know this “because of the vast number of calls she received and because she
      heard a pause when she answered her phone before a voice came on the line
      from Defendant.” (Doc. 1, ¶ 19). Plaintiff alleges that Defendant called her
      using an ATDS which has the capacity to store or produce telephone numbers
      to be called using a random or sequential number generator (including but
      not limited to predictive dialer). . . This is sufficient at this stage.

Whitehead v Ocwen Loan Servicing, LLC, No. 2:18-cv-470-FtM-99MRM, 2018 WL

5279155, *4 (M.D. Fla. Oct. 24, 2018).

      [T]he Court concludes that Plaintiff’s Complaint includes sufficient
      allegations that support his claim that the calls were autodialed and/or
      prerecorded. Plaintiff alleges that Defendant made upwards of 310 calls to
      Plaintiff’s cellular telephone. ¶ 30. Plaintiff also alleges that Defendant
      ignored Plaintiff’s numerous demands that Defendant cease calling, which
      also suggest that Defendant was autodialing Plaintiff. ¶ 26.

Adams v. Ocwen Loan Servicing, LLC, No. 18-81028-cv-DIMTROULEAS, 2018 WL

6488062, *4 (S.D. Fla. Oct. 29, 2018).

      TCPA defines an ATDS as “equipment which has the capacity ... to store or
      produce telephone numbers to be called, using a random or sequential
      number generator; and ... to dial such numbers.” § 227(a)(1) (emphasis
      added). Thus, the TCPA may be violated when an unconsented call is made
      with equipment that possesses the capacity to generate and dial random or
      sequential numbers, regardless of whether the call was the result of random
      number generation. See ACA Int’l, 885 F.3d at 704 (noting that under current
      FCC interpretations, “the statute prohibits any calls made from a device with
      the capacity to function as an autodialer, regardless of whether autodialer
      features are used to make a call”).
             The court can conceive of no other facts reasonably available to Mr.
      Asher that would enhance his allegations that he received unconsented calls
      that bore indicia of an automated dialer. Without discovery, Mr. Asher has
      no way to learn whether the automated system that called him has the
      capacity to generate random or sequential numbers. But Mr. Asher has
      alleged that he received unconsented calls that are indicative of such
      equipment, and in the absence of a more plausible explanation for the genesis
      of those calls, the court finds such allegations sufficient. If the presence of
      specific facts to establish the technical specifications of an ATDS were an

                                            7
       absolute requirement at the pleading stage, then, so long as offenders
       sufficiently shielded the precise capabilities of their equipment from the
       general public, the TCPA could be violated with impunity. To the extent that
       Quicken Loans intended to argue that Mr. Asher must assert formulaic
       allegations that “upon information and belief, the equipment used to place
       the calls had the capacity to generate random or sequential numbers,” the
       court cannot agree; Mr. Asher’s amended complaint expressly alleges that
       the calls were made using an ATDS “as that term is defined in 47 U.S.C. §
       227(a)(1).” Am. Compl. at 2.

Asher v. Quicken Loans, Inc., No. 2:17-CV-1203, 2019 WL 131854, at *3 (D. Utah Jan. 8,

2019); but see Pinkus v. Sirius XM Radio, Inc., 319 F.Supp.3d 927, 937 (N.D. Ill.

2018)(granting motion for judgment on the pleadings in favor of the defendant).

       The issue raised by Defendant is best adjudicated at the summary judgment stage.

Plaintiff has pled sufficient facts to avoid dismissal, and accordingly, the Motion to Dismiss

is DENIED.

       IT IS SO ORDERED this 11th day of February 2019.




                                              8
